ORDER
PER CURIAM.
The Director of Revenue appeals from the circuit court’s judgment reinstating Timothy S. O’Leary’s driving privileges that were suspended by the Director following O’Leary’s arrest for driving while intoxicated. This court’s decision in Adkins v. Director of Revenue, 985 S.W.2d 407, 410-411 (Mo.App. E.D.1999) (affirming circuit court’s reinstatement of driving privileges), applies to the present case. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their informa*533tion only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).